Citation Nr: 0523142	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  00-04 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.  
He died in April 1990.  The appellant is his surviving 
spouse. 

In a May 1987 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 38 
U.S.C.A. § 1151 for the cause of the veteran's death.  In 
August 1997, a notice of disagreement was received.  The 
appellant was not issued a statement of the case.  In a 
February 1999 rating decision, the RO again determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1151 for the cause of the veteran's death.  The 
appellant again disagreed with that decision, a statement of 
the case was issued, and the appellant perfected her appeal.  
However, as noted, her original appeal stemmed from the May 
1987 rating decision.  Thus, the claim has been pending since 
then.  

In November 2002, the appellant testified at a Video 
Conference hearing before the undersigned Acting Veterans Law 
Judge from the Board of Veterans' Appeals (Board).  In August 
2003, this claim was remanded for development of the 
evidence.  

In an April 2005 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for the cause of the veteran's 
death and for death benefits under 38 U.S.C.A. § 1318 .  The 
appellant has not initiated an appeal of this issue.  


FINDINGS OF FACT

1.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death was denied in a 
November 1996 Board decision.  The appellant was informed of 
the determination and of the right to appeal.  The appellant 
did not appeal this decision.

2.  The evidence added to the record since the November 1996 
decision is either duplicative/cumulative of previously 
considered evidence, or it is not material to the reasons and 
bases for denial in November 1996.


CONCLUSION OF LAW

The November 1996 Board decision denying entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death is final.  New and material evidence 
sufficient to reopen the claim has not been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by the following means.  Letters to 
the appellant issued in January/February 1999, December 2003, 
June 2004, and September 2004 informed the appellant of the 
requirements to submit new and material evidence and to 
establish entitlement to service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151.  She was advised of her and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  Specifically in the letters of 
January/February 1999 and the rating decision of February 
1999, the appellant was informed of the requirements 
regarding the submission of new and material evidence, and 
what type of evidence would be considered new and material.  
A Statement of the Case (SOC) issued in November 1999 and a 
Supplemental Statement of the Case (SSOC) issued in March 
2000, April 2001, and May 2005 also informed her of the 
applicable law and regulations, the evidence reviewed in 
connection with her claim by VA, and the reasons and bases 
for VA's decision.  The RO initially adjudicated the claim on 
appeal by rating decision of May 1997.  The VCAA 
notifications of 2003 and 2004 did not precede this initial 
adverse adjudication; however, the Agency of Original 
Jurisdiction (AOJ) readjudicated the claim subsequent to the 
2003 and 2004 notification letters as noted in the May 2005 
SSOC.

The Board acknowledges that the criteria cited in the 
"REASONS AND BASES" section of the May 2005 SSOC for VA's 
analysis of new and material evidence (38 C.F.R. § 3.156) was 
incorrect ("raise a reasonable possibility of substantiating 
the claim")  See 66 Fed. Reg. 45620 (2001).  However, the 
applicable criteria under 38 U.S.C.A. § 1151 (38 C.F.R. 
§ 3.368) and 38 C.F.R. § 3.156 pertinent to this claim ("so 
significant that it must be considered in order to fairly 
decide the merits of the claim") were provided to the 
appellant in the SOC of November 1999 and the SSOCs of March 
2000 and April 2001.  The appellant was repeatedly and 
consistently provided with the definition of "new" and 
"material" evidence since the rating decision of May 1997.  
Both the appellant and her representative have provided 
factual and legal arguments to VA based on the applicable 
criteria.  In November 1999, the appellant provided 
photocopies of the Board's discussion of the applicable 
criteria under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.368, the 
same criteria applicable to this case, and presented 
arguments on how the evidence supported the grant of benefits 
sought under these criteria.  In statements from the 
representative dated in August 2000, and again as late as 
July 2005, the representative identified the correct legal 
criteria for the submission of new and material evidence and 
presented arguments to VA on how the evidence supported 
reopening the claim on appeal based on these legal criteria.

As the appellant and her representative have demonstrated 
their actual knowledge of the laws and regulations applicable 
to the current appeal, and provided arguments and contentions 
based on this applicable legal criteria, the Board finds that 
the incorrect notification provided in the letters and SSOCs 
issued since the Board's remand of August 2003 amount to 
nothing but harmless error.  

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 122-23.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Specifically, 
while notification after August 2003 regarding the applicable 
criteria under 38 C.F.R. § 3.156 was incorrect, and 
notification of the applicable criteria at 38 U.S.C.A. § 1151 
and 38 C.F.R. § 3.368 missing; notification of the 
appropriate criteria under these provisions was provided 
prior to the Board's remand.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the veteran 
is deceased, a current VA compensation examination is not 
possible.  In addition, the Board finds that the 
contemporaneous lay and medical evidence is sufficient for an 
equitable determination in this case.  The Board also finds 
that a medical opinion is not required in the legal 
determination of whether the appellant has submitted the 
requisite new and material evidence.

The Board notes that as initially reviewed during this appeal 
in 2003, the veteran/appellant's claims file was missing 
significant records that had previously been reviewed by the 
Board in November 1996.  The RO indicated on two occasions in 
May 2003 and September 2004 that no additional records from 
the veteran's claims file were at its location.  The AOJ was 
able to obtain copies of the veteran's service medical 
records and VA treatment records dated from 1968 to 1990.  
However, the private treatment records identified in the 
November 1996 decision could not be reconstructed and those 
healthcare providers identified by the appellant uniformly 
indicated that the veteran's treatment records had been 
destroyed or were now unavailable.  The veteran's service 
medical records, at least in part, have been obtained from 
the National Personnel Records Center (NPRC), to include 
hospital reports from the Madigan Army Hospital.  However, 
there appears to be missing service records that were 
reported in the possession of the Madigan Army Hospital.  
This facility informed VA in November 2004 that no records 
were found at its location.  See Hayre v. West, 188 F.3d 
1327, 1332 (Fed. Cir. 1999) (VA has a heightened duty to 
assist when a veteran's service medical records are missing).  

In the Board's remand of August 2003, letters issued in 
December 2003 and June/September 2004, and in the SSOC issued 
in May 2005, the appellant was informed of the records 
missing from the veteran's claims file, the development that 
would be carried out to obtain these records, and what 
records had been obtained and reviewed by the AOJ.  In 
December 2003 and June/September 2004 she was requested to 
submit copies of all clinical records in her possession and 
to complete the appropriate forms so that further development 
through government archives could be accomplished.  

As the custodians of the veteran's missing military and post-
service records have certified that they are no longer 
available, the Board finds that further development of these 
records would be futile.  See 38 U.S.C.A. § 5103A(a)(2), 
5103A(b); 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i), (d).  The 
Board also finds that the appellant was notified of the 
missing records, VA's attempts to obtain these records, and 
what development would be undertaken.  38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(c)(e).  Regardless, as 
discussed in the analysis below, the veteran's death was the 
result of a disease incurred post-service and the veteran's 
service medical records would have little probative value in 
a determination of this appeal.  Finally, the appellant has 
testified at hearings before VA and transcripts of these 
hearings are incorporated into the claims file.

Based on the above analysis, the Board concludes that all 
pertinent evidence reasonably obtainable regarding the issues 
decided below has been obtained and incorporated into the 
claims file.  To the extent that VA in anyway has failed to 
fulfill any duty to notify and assist the appellant, the 
Board finds that error to be harmless.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2001) (The "harmless 
error doctrine" is applicable when evaluating VA's 
compliance with the VCAA).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); see also Mayfield, supra.  As all evidence 
obtainable by VA has been associated with the claims file, 
the Board finds that the duty to assist has been fulfilled 
and any error in the duty to notify would in no way change 
the outcome of the below decision.  The notification provided 
to the appellant in the letters, SOC, SSOCs, and prior Board 
decision/remands discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  Mayfield at 121.  

In addition, the transcript of the appellant's hearing on 
appeal in January 2001 noted on page 5 the following 
exchange:

MRS. HAYNES:  Well, I need to know 
because the issues, it's cloudy, it's 
cloudy to me as to what I really need to 
proof in order to be entitled to service-
connected DIC benefits.  If the hearing 
officer would be so kind as to clarify 
this?

[DRO]:  What I will do at the conclusion 
of this hearing, I will open the claims 
folder with you and at that time I will 
tell you everything that I think you 
could possibly utilize to substantiate 
your claim.

MRS. HAYNES:  Okay that's great.  Thank 
you.

Thus, the hearing transcript shows that the appellant was 
directly informed of the evidence needed to substantiate the 
claim on appeal.  In fact, both the appellant and her 
representative demonstrated in their submissions of November 
1999, August 2000, and July 2005 that they had actual 
knowledge of the applicable criteria regarding new and 
material evidence under 38 C.F.R. § 3.156 and the award of 
compensation under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.368; 
and the need to submit evidence and arguments in support of 
these claims.  Id.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Finally, the Board notes that in its remand of August 2003 
the AOJ was instructed to provide the appropriate 
notification of VA's duty to assist in compliance with the 
VCAA, request the RO to search its location for any missing 
claims folder, ask the appellant to identify the veteran's 
medical treatment prior to 1990, ask her to submit copies of 
any service or post-service medical evidence in her 
possession, request copies of medical evidence from the 
veteran's identified healthcare providers, and readjudicate 
the claim on appeal.  As discussed above, the AOJ has either 
complied with the remand instructions, or its non-compliance 
amounts to harmless error.  Thus, these instructions do not 
require any further development.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a) (Effective prior to August 29, 2001); 
see 66 Fed. Reg. 45620 (2001) (A new regulatory definition of 
new and material evidence became effective on August 29, 
2001).  The appellant's current application to reopen the 
claim was received prior to that date.  The applicable VA 
regulation requires that new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

With regard to the claim under 38 U.S.C.A. § 1151, 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the claim was received prior to October 1, 1997; thus, 38 
C.F.R. § 3.358 is to be applied.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed prior 
to October 1, 1997, a claimant is not required to show fault 
or negligence in medical treatment.  Essentially, all 
additional disability resulting from VA treatment, except for 
a few narrowly prescribed exceptions, may be compensated 
under 38 U.S.C.A. § 1151.  See Brown v. Gardner, 115 S.Ct. 
552 (1994).

According to 38 C.F.R. § 3.358 (the regulation implementing 
38 U.S.C.A. § 1151) when determining if additional disability 
exists, the beneficiary's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. § 
3.358 (b), (c) (1).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3).

According to VA General Counsel's precedent decision in 
VAOPGCPREC 5-2001 (February 5, 2001), under the provisions of 
38 U.S.C. § 1151 applicable to claims filed prior to 
October 1, 1997, benefits may be paid for disability or death 
attributable to VA's failure to diagnose and/or treat a 
preexisting condition when VA provides treatment or an 
examination.  Disability or death due to a preexisting 
condition may be viewed as occurring "as a result of" the 
VA treatment or examination only if a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment which probably would have 
avoided the resulting disability or death.  The factual 
elements necessary to support a claim under 38 U.S.C.A. 
§ 1151 based on failure to diagnose or treat a preexisting 
condition may vary with the facts of each case and the nature 
of the particular injury and cause alleged by the claimant.  
As a general matter, however, entitlement to benefits based 
on such claims would ordinarily require a determination that: 
(1) VA failed to diagnose and/or treat a preexisting disease 
or injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered. 

By decision of November 1996, the Board initially denied the 
appellant's claim for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 for the cause of the veteran's death.  
She was notified of this decision and provided notice of her 
appellant rights.  In December 1996, the appellant initially 
filed a motion of reconsideration with the Board regarding 
the November 1996 determination.  However, in January 1997, 
the appellant informed VA that this "motion" was actually a 
request to have the "local office to reopen this claim...and 
to consider new evidence..."  In an attached statement, the 
appellant's representative requested VA to "...consider this 
memorandum as a formal request to reopen the widow's claim 
for DIC benefits.  Please find enclosed new and material 
evidence in support of the widow's claim."  Based on the 
wishes of the appellant and her representative, the case was 
forwarded to the RO for adjudication of whether new and 
material evidence had been submitted to reopen the claim.  
There is no dispute in this case that the November 1996 
decision has become final.  Once a Board decision has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.

The evidence before the Board in November 1996 included the 
appellant's contentions that treatment rendered by VA 
resulted in the veteran's death.  She maintained that the 
veteran was prescribed huge doses of Motrin or Ibuprofen 
following surgery for a left knee and leg disorder; that 
administration of huge doses of painkillers caused 
perforation of the colon; and that perforation of the colon 
led to cancer which produced death.  She has argued that VA 
routinely and regularly prescribed Motrin and Ibuprofen, yet 
failed to monitor the status of the veteran's 
gastrointestinal tract for signs of toxicity.

The appellant further alleged that VA failed to uncover or 
treat the veteran's terminal colon cancer when it treated him 
during 1987.  During the veteran's lifetime, he had asserted 
that he complained to VA physicians of stomach problems, but 
was merely prescribed a stool softener.  He had claimed that 
he had a large mass in the stomach, which was so big that it 
could have been detected by mere palpation, yet VA had taken 
no steps to treat this problem.  The appellant and her 
representative further contended that the veteran developed 
additional disability as a result of VA's failure to find and 
treat his carcinoma and that benefits should be awarded on 
that basis.

Reviewed in November 1996 were VA clinical records dated from 
1968 to 1988 that reflected the veteran was treated primarily 
for left lower extremity disorders.  In January 1987, he 
underwent quadriceps reconstruction of the left knee.  
Subsequent treatment notations through December 1987 reflect 
follow-up treatment for his orthopedic disorder.  There is no 
reference to any evaluations or diagnostic tests of the 
gastrointestinal system.  Subsequent treatment records 
through 1988 reflect continued treatment of a left knee 
disorder.  Carcinoma of the colon was first referenced in VA 
clinical records in clinical notations during March 1988.  

The veteran was treated at a private medical facility from 
December 1987 to January 1988.  He gave a history of having 
experienced very severe abdominal pain about one year before.  
He reported that he had been seen at a VA hospital and had 
undergone a barium enema and upper gastrointestinal X-ray 
series.  He claimed that he was told that there was a spot on 
his intestine, but that nothing further was done.  During 
this hospitalization, it was found that he had perforated 
adenocarcinoma of the transverse colon, with intra-abdominal 
abscess.  He underwent a right and transverse colectomy.

A hearing was held before a VA hearing officer in February 
1996.  In testimony, the appellant reiterated her contention 
that improper care rendered by VA brought about the veteran's 
death.

In its decision of November 1996, the Board determined that 
the veteran had longstanding and extensive problems with his 
left lower extremity, particularly his left knee.  Clinical 
data of record referred primarily to the treatment of the 
veteran's left lower extremity, to include left knee surgery 
in 1987.  However, these same records failed to show 
complaints of or findings referable to carcinoma that would 
have dictated treatment of such disability.  The evidence of 
record showed that the veteran's carcinoma was not identified 
until December 1987, when it was discovered at a private 
medical facility.  However, the record did not establish that 
VA should have treated the veteran earlier for carcinoma, 
since, in fact, it did not show the presence of carcinoma 
prior to the time the disease was first identified at a 
private hospital.  Since the entirety of the evidence failed 
to establish that the veteran's death resulted from treatment 
or lack of indicated treatment by VA during 1987, the claim 
for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 
1151 were denied.

Since November 1996, VA has received the following evidence.  
The appellant has presented written contentions and testimony 
noting that the veteran took large amounts of pain medication 
to alleviate the symptoms of his service-connected orthopedic 
disabilities.  She asserts that this pain medication led to 
digestive irritation/ulcers, which, in turn, led to the 
veteran's colon cancer and eventual death.  She has 
repeatedly contended that VA healthcare providers failed to 
appropriately diagnosis and treat his colon cancer which 
should have been evident to them years prior to his death.  
The appellant alleges that VA was required to conduct a 
colonoscopy of the veteran every six months due to his 
frequent use of large dosages of medication to alleviate the 
pain caused by his service-connected disorders.  She argues 
that this procedure was denied the veteran by VA.  The 
appellant has also provided copies of her and the veteran's 
lay statements that noted VA healthcare providers had ignored 
his complaints of gastrointestinal problems prior to his 
diagnosis of colon cancer.  At her Board hearing in November 
2002, the appellant claimed that VA had found that the 
veteran's sinuses were inflamed and failed to treat this 
problem.  He contended that drainage from these inflamed 
sinuses contributed to the cause of his colon cancer.

She has submitted copies of the veteran's prior medical 
treatment, specifically the private internal medicine 
consultation of December 1987 that noted the veteran's 
reported history of severe abdominal pain for the past year 
and that VA hospital testing found a small spot on his 
intestine with nothing being done to treat it by VA.  She 
also submitted photocopies of the veteran's pain medication 
bottles, medical literature for Sulindac and Piroxicam 
(reportedly pain medication taken by the veteran) whose 
adverse reactions could include epigastric distress, nausea, 
occult blood loss, peptic ulceration, and severe 
gastrointestinal bleeding.  In the literature for the drug 
Feldene (pain medication), its was noted that this drug was 
associated with symptoms of gastrointestinal tract 
irritation.  However, clinical studies reported that use of 
Feldene had not resulted in any significant increase in fecal 
blood loss or any detectable effect on the gastric mucosa.

The appellant submitted an article from the New England 
Journal of Medicine published in June 1999 on "Epidemiology 
of Gastrointestinal Complications."  This article noted that 
nonsteriodal anti-inflammatory drugs (NSAID) were generally 
well tolerated, but adverse gastrointestinal events occur in 
a small but important percentage of patients, resulting in 
substantial morbidity and mortality.  The adverse reactions 
noted to arise from the use of NSAID included upper 
gastrointestinal bleeding, dyspepsia, and gastroduodenal 
mucosal injury.  Other "less commonly recognized" 
complications of NSAID use included pill esophagitis, small 
bowel ulceration, small bowel stricture, colonic stricture, 
diverticular disease, and exacerbation of inflammatory bowel 
disease.  Gastrointestinal complications were estimated by 
some studies to range from 10 to 20 percent of users, and the 
prevalence could be from 5 to 50 percent of users.  It was 
estimated that there were 16,500 NSAID related deaths in the 
United States in one year.

In April 2001, the appellant submitted a VA pre-colonoscopy 
order that noted a colonoscopy was to be performed on May 24.  
However, the year of this colonoscopy was not reported.  The 
appellant contented that this was evidence the VA knew of the 
veteran's gastrointestinal problems and had destroyed records 
of the actual colonoscopy that would have implicated its 
fault in not treating or diagnosing the veteran's colon 
cancer.  Also attached was a medical history taken in March 
1987 were the veteran reportedly denied any gastrointestinal 
problems to include dysphagia, heartburn, nausea, vomiting, 
hematematsis, melena, abdominal pain, jaundice, food 
intolerance, change of bowel habit, hepatitis, peptic ulcer, 
and pancreatitis.  

Also submitted at this time as a letter dated in January 2001 
prepared by a private physician (Dr. A.B.) that specialized 
in internal medicine and oncology.  The physician indicated 
that he had reviewed the veteran's medical records that were 
provided by the appellant.  He noted that he reviewed the 
private hospital report of December 1987 that noted the 
veteran's complaints of abdominal pain, reported history of 
complaints to a VA hospital the year before, and exploratory 
surgery that established the existence of perforated 
carcinoma of transverse colon with intra-abdominal abscess.  
Dr. A.B. reported that he could not locate any records of VA 
treatment for abdominal complaints the year before the 1987 
surgery.  He commented:

[The veteran] apparently was being seen 
at VA Hospital for many years prior to 
his diagnosis of cancer [at a private 
facility.]  Available records show that 
most of those visits were related to 
problems with knees and bones.  [The 
veteran] apparently was treated with 
multiple anti-inflammatory drugs.  These 
drugs are known to cause gastritis in 
some patients.  I am not aware of any 
causative link between Non-steroidal 
anti-inflammatory drugs and colon cancer.

In December 2003, copies of the veteran's service medical 
records were received.  These records did not report any 
complaints, treatment, or diagnosis for a gastrointestinal 
disability.  He was given a military separation examination 
in January 1970.  He denied any medical history of frequent 
indigestion, stomach or intestinal problems, jaundice, or 
gall bladder/gall stone problems.  On examination, his 
abdomen and viscera were normal.  A military Medical Board 
Proceeding noted that the veteran was separated with left 
leg, knee, ankle, and foot problems due to an auto accident 
in October 1968.

Also received was a Report of the Death of an American 
Citizen Abroad form that reported the veteran had died on 
April [redacted], 1990.  The cause of death was listed as cancer.

VA medical records dated from 1968 to 1990 were also 
received.  VA hospitalization records dated in 
October/November 1968, March/April 1976, June 1976, 
March/April 1981, July 1982, August 1984, January/February 
1986, January/February 1987, and July 1988 reported surgical 
intervention regarding the veteran's left knee disability.  
These discharge summaries do not report any complaints, 
treatment, or diagnosis for any type of gastrointestinal 
disability.  The VA outpatient records confirm that the 
veteran took medication to alleviate his pain.  The records 
primarily note complaints and treatment of the veteran's left 
knee/leg problems.  Specifically, the records for the years 
1986 and 1987 do not report any complaints, treatment, or 
diagnosis of any type of gastrointestinal disorder.  

A VA orthopedic consultation of August 1984 noted the 
veteran's complaints regarding his left knee.  He denied any 
other current or chronic medical problem.  On examination, 
his abdomen was soft, non-tender, without masses, and had 
positive bowel sounds.  The outpatient records include a 
January 1985 bone scan that found a slight diffused increased 
uptake in the area of the maxilla and the anterior aspect of 
the mandible.  The impression was that the slight uptake in 
the area of the jaw was most likely secondary to infectious 
dental disease.

In March 1988, the veteran requested a follow-up for this 
colon cancer surgery performed in December 1987.  The veteran 
related that he felt "fine," had normal bowel movements 
twice a day, had gained weight, and denied any abdominal pain 
except for some incisional tenderness.  On examination, the 
abdomen was soft, bowel sounds were normal, and there were no 
palpable masses.  There was mild tenderness over the 
incisional scar.  A VA oncology consultation of April 1988 
noted the veteran's history of surgery to remove colon cancer 
in December 1987.  The veteran was reported as saying "I 
don't believe I have cancer."  On examination, his abdomen 
was asymptomatic and the examiner commented that there was no 
evidence of a current disease.  The examiner noted that he 
informed the veteran his medical records confirmed that he 
had indeed had colon cancer.  The veteran agreed to undergo 
colonoscopy and was scheduled for a follow-up visit in early 
May 1988.  It was noted that the veteran failed to report for 
this follow appointment.

In June 2005, the appellant submitted what appears to be a 
printout from a "Frequently Asked Questions" Internet site 
for the drug Nexium.  This site noted that individuals over 
60 with a history of stomach ulcers who take ibuprofen, 
naproxen, or aspirin for chronic pain could be at a greater 
risk for developing stomach ulcers.

The appellant has presented her own lay opinion regarding the 
cause of the veteran's death, the treatment that should have 
been afforded by VA based on the veteran's medical history, 
and the degree of skill and care required by the VA 
healthcare providers that should have rendered an earlier 
diagnosis of colon cancer and avoided his eventual death.  
While the appellant as a lay person is competent to present 
evidence regarding injury and symptomatology, she does not 
have the medical qualifications required to present competent 
evidence regarding the required degree of skill and care to 
be exercised by medical professionals or to provide evidence 
on diagnosis and etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Only a healthcare 
professional can provide competent evidence on medical 
questions.  Therefore, her opinions on the degree of skill 
and care provided by VA healthcare givers, or the appropriate 
diagnosis and etiology of the veteran's disabilities and 
cause of death, are not material to the current claim.  
Regardless, these allegations, except for the allegation of 
sinus inflammation leading to a digestive disorder, were 
presented to, and considered by, the Board in November 1996.

Initially, the Board notes that based on the current contents 
of the claims file the Report of the Death of the veteran, 
the colonoscopy order for May of an undisclosed year, and the 
medical history and examination conducted at a private 
facility in December 1987 are duplicates of evidence reviewed 
in November 1996.  This evidence is not new.  A review of the 
Board's decision in November 1996 also reveals that the 
veteran's service and VA medical records were reviewed.  
However, since these records were lost through no fault of 
the appellate, the Board will assume that all service and VA 
treatment records obtained since November 1996 are new.

The VA medical records obtained since November 1996 do not 
show any complaints, treatment, or diagnosis that would 
corroborate the veteran's claimed history reported in the 
December 1987 hospital records or in the appellant's 
allegations.  See Robinette v. Brown, 8 Vet. App. 69 (1995) 
(Lay assertions of what a physician told a lay person do not 
constitute requisite medical evidence of a medical diagnosis 
or of medical causation/etiology.)  In fact, the VA records 
show that when questioned regarding gastrointestinal problems 
in March 1987, the veteran denied such symptoms.  The 
appellant has argued that the colonoscopy request indicating 
the procedure was to take place in May of an undisclosed year 
was evidence that VA had destroyed evidence that would 
establish the existence of colon cancer prior to December 
1987.  However, the VA treatment records dated in April 1988 
are the only records that note a request for a colonoscopy.  
These records indicate that the noted colonoscopy was 
scheduled after the veteran's cancer surgery in December 1987 
and, in contrast to the appellant's claims of malfeasance, a 
colonoscopy report is not of record due to the veteran's 
failure to report for the procedure.  See Clemmons v. West, 
206 F.3d 1401 (Fed. Cir. 2000) (Government officials are 
presumed to carry out their duties in good faith and proof to 
the contrary must be almost irrefragable to overcome that 
presumption.)  Regardless, this colonoscopy (if it was 
actually performed) happened after the initial private 
diagnosis of colon cancer and does not show that the 
veteran's colon cancer was known to his VA healthcare 
providers prior to December 1987.

The medical articles presented by the appellant indicate that 
in patients that use NSAID medication in some cases develop 
gastrointestinal problems.  However, this evidence does not 
indicate that these complications included colon cancer or 
that an ulcer caused by a NSAID would result or aggravate any 
type of colon cancer.  Regardless, these articles do not 
indicate that the veteran himself developed a 
gastrointestinal disability as a result of use of NSAID.  See 
Sacks v. West, 11 Vet. App. 314 (1998) (Lay inferences made 
from a medical journal article are no more than an 
unsubstantiated medical opinion rather than a conclusion 
based on the medical evidence of record.)  In addition, while 
the letter from Dr A.B. (identified by the appellant as the 
oncologist that treated the veteran in December 1987) also 
indicated that patients that use NSAID could develop 
gastritis, he did not indicate that the veteran himself had 
developed such a disorder.  In addition, this physician 
specifically noted that there was no medical evidence he was 
aware of that had established any causal link between colon 
cancer and the use of NSAID.  This medical evidence does not 
present evidence that the veteran had actually developed a 
gastrointestinal disability due to his use of NSAID, nor does 
it indicate that a causal link may exist between the 
veteran's colon cancer and his use of NSAID.

The appellant has alleged that if VA healthcare professionals 
had exercised the appropriate skill and care, they would have 
conducted periodic colonoscopy and discovered the veteran's 
colon cancer at an early stage, thus preventing his death 
from this disease.  She claimed that in patients that 
habitually use NSAID they were required to receive a 
colonoscopy every six months.  The appellant has not 
submitted any medical evidence to show that such a procedure 
is required.  While the medical literature presented by the 
appellant has shown that some patients that use NSAID develop 
gastrointestinal problems, this literature does not recommend 
periodic colonoscopy as a preventive measure.  In addition, 
the medical journal article was published in June 1999, 
almost a decade after the veteran's death, and does not show 
that the ordinary medical skill and care practiced prior to 
December 1997 required the VA healthcare professionals to 
seek periodic colonoscopy or even that the medical research 
had established a link between the use of NSAID and 
gastrointestinal problems prior to December 1987.

Most of the evidence obtained since November 1996 appears 
duplicative or cumulative of evidence reviewed at that time.  
There is no medical evidence that the veteran complained of 
gastrointestinal problems prior to December 1987 or that his 
colon cancer existed prior to that time.  No competent 
evidence has been presented that shows any type of causal 
link between the veteran's military service, service-
connected disabilities, or VA treatment and his colon cancer.  
There is no competent evidence to show that the veteran in 
fact suffered with any type of gastrointestinal disorder 
prior to his colon cancer, or that his use of NSAID or any 
possible gastrointestinal disorder caused or aggravated his 
colon cancer.  There is no competent medical evidence that 
the veteran's VA healthcare providers failed to exercise the 
degree of skill and care ordinarily required by the medical 
profession prior to December 1987.  Thus, the new evidence 
submitted since November 1996 is not material, as it does not 
directly address the Board's reasons for denying the 
appellant's claim.  

Finally, the appellant argued that there was evidence in the 
VA treatment records that the veteran had inflamed sinuses 
and that drainage from these sinuses led to colon cancer.  
There is no evidence in the VA treatment records that the 
veteran ever complained of sinus problems or was diagnosed 
with a sinus disorder.  A VA bone scan of January 1985 did 
report an abnormality in the "maxilla" area, but attributed 
this abnormal result of a dental disease, not any type of 
sinus disorder.  The appellant has not submitted any type of 
competent medical evidence to support this allegation.

In conclusion, the Board finds that the evidence received 
since the November 1996 rating decision that denied 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death is duplicative and 
cumulative of previously reviewed evidence or is not material 
to the reasons and bases for the Board's prior denial.  
Therefore, the evidence submitted since November 1996 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  As the appellant has not 
submitted the requisite new and material evidence, her claim 
cannot be reopened.

While the appellant is competent to report injury and 
symptoms, there is no probative medical evidence or opinion 
finding the cause of the veteran's death is etiologically 
related to his VA treatment.  The appellant has argued that 
if the doctrine of reasonable doubt is applied regarding the 
evidence she has submitted since the November 1996 decision, 
her claim should be reopened.  See 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the 
doctrine of reasonable doubt cannot take the place of the 
standard for reopening a final decision as articulated in 
case law, statute, and regulation.  Martinez v. Brown, 6 Vet. 
App. 462, 464-65 (1994).  In cases where the service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to explain findings and 
conclusions.  See Hayre, supra.  The Board believes it has 
complied with this heightened duty in the above provided 
analysis.

(Continued on next page.)


ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death has not been submitted, the 
claim is denied.




	                        
____________________________________________
	M. L. WRIGHT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


